DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle (US20170363430A1), and further in view of Balogh (US20200047737A1).
	Claim.1 Al-Dahle discloses a system for managing braking in an autonomous vehicle (see at least abstract, an autonomous navigation system which enables autonomous navigation of a vehicle along one or more portions of a driving route), comprising: a vehicle control unit comprising a processor and a memory of the vehicle control unit, wherein the vehicle control unit is configured to provide control signals (see at least fig.13, p164-166, the computer system 1300 includes one or more processor 1310 coupled to a system memory 1320, p56, vehicle control interfaces (e.g., steering wheel, throttle control device, brake control device) to (i) subsystem of the autonomous vehicle including a steering subsystem, a throttle subsystem and a primary braking subsystem including primary brakes coupled to at least one wheel of the autonomous vehicle, and (ii) autonomous control modules configured to control autonomous driving functionalities of the autonomous vehicle, wherein the autonomous control modules include a steering control module, a throttle control module and a primary braking control module, and wherein the primary braking control module is in communication with the primary braking system (see at least fig.13, p164-166, the computer system 1300 includes one or more processor 1310 coupled to a system memory 1320, p56-57, vehicle control interfaces (e.g., steering wheel, throttle control device, brake control device, autonomous navigation can include ANS active control of driving control elements 120).
Al-Dahle does not discloses a supplement braking subsystem including supplemental brakes at one or more wheels of the autonomous vehicle; and a supplemental braking management unit configured to (i) monitor braking of the primary braking subsystem and (ii) regulate braking of the supplemental braking subsystem.
However, Balogh discloses a supplement braking subsystem including supplemental brakes at one or more wheels of the autonomous vehicle; and a supplemental braking management unit configured to (i) monitor braking of the primary braking subsystem and (ii) regulate braking of the supplemental braking subsystem (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include a supplement braking subsystem including supplemental brakes at one or more wheels of the autonomous vehicle; and a supplemental braking management unit configured to (i) monitor braking of the primary braking subsystem and (ii) regulate braking of the supplemental braking subsystem by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.2 Al-Dahle does not discloses wherein the supplemental braking management unit includes a processor and a memory of the supplemental braking management unit. 
However, Balogh discloses wherein the supplemental braking management unit includes a processor and a memory of the supplemental braking management unit (see at least fig.1, p23, p46, computer program is executed on a computer or processor, p29, a parking brake system 50, may be configured to control brake actuators not only on the driven wheels 11, but also on non-driven wheels 12 of the vehicle 10, p31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental braking management unit includes a processor and a memory of the supplemental braking management unit by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.3 Al-Dahle does not discloses wherein the supplemental braking management unit is configured to regulate braking of the supplemental braking subsystem independently from braking of the primary braking subsystem.
However, Balogh discloses wherein the supplemental braking management unit is configured to regulate braking of the supplemental braking subsystem independently from braking of the primary braking subsystem (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental braking management unit is configured to regulate braking of the supplemental braking subsystem independently from braking of the primary braking subsystem by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.4 Al-Dahle does not discloses wherein the memory of the vehicle control unit stores instructions that, when executed by the processor of the vehicle control unit, cause the processor of the vehicle control unit to implement the supplemental braking management unit configured to (i) monitor braking of the primary braking subsystem and (ii) regulate braking of the supplemental braking subsystem.
However, Balogh discloses wherein the memory of the vehicle control unit stores instructions that, when executed by the processor of the vehicle control unit, cause the processor of the vehicle control unit to implement the supplemental braking management unit configured to (i) monitor braking of the primary braking subsystem and (ii) regulate braking of the supplemental braking subsystem (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the memory of the vehicle control unit stores instructions that, when executed by the processor of the vehicle control unit, cause the processor of the vehicle control unit to implement the supplemental braking management unit configured to (i) monitor braking of the primary braking subsystem and (ii) regulate braking of the supplemental braking subsystem by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.5 Al-Dahle does not discloses wherein the supplemental brakes include anti-lock type brakes.
However, Balogh discloses wherein the supplemental brakes include anti-lock type brakes (see at least fig.1, p4, ABS system, p13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental brakes include anti-lock type brakes by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.6 Al-Dahle does not discloses wherein the supplemental braking management unit is configured to detect when additional braking is needed to slow and/or to stop the autonomous vehicle.
However, Balogh discloses wherein the supplemental braking management unit is configured to detect when additional braking is needed to slow and/or to stop the autonomous vehicle (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental braking management unit is configured to detect when additional braking is needed to slow and/or to stop the autonomous vehicle by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.7 Al-Dahle does not discloses wherein the supplemental braking management unit is configured to detect a malfunction or a failure of the primary braking control module and to determine whether to actuate at least some of the supplemental brakes.
However, Balogh discloses wherein the supplemental braking management unit is configured to detect a malfunction or a failure of the primary braking control module and to determine whether to actuate at least some of the supplemental brakes (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental braking management unit is configured to detect a malfunction or a failure of the primary braking control module and to determine whether to actuate at least some of the supplemental brakes by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.8 Al-Dahle does not discloses wherein the supplemental braking management unit is configured to monitor speed and/or deceleration of the autonomous vehicle due to braking of the brakes actuated by the primary braking control module and to determine whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle.
However, Balogh discloses wherein the supplemental braking management unit is configured to monitor speed and/or deceleration of the autonomous vehicle due to braking of the brakes actuated by the primary braking control module and to determine whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental braking management unit is configured to monitor speed and/or deceleration of the autonomous vehicle due to braking of the brakes actuated by the primary braking control module and to determine whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.9 Al-Dahle does not discloses wherein the supplemental braking management unit is configured to monitor one or more control parameters generated by the primary braking control module and to determine whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle.
However, Balogh discloses wherein the supplemental braking management unit is configured to monitor one or more control parameters generated by the primary braking control module and to determine whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental braking management unit is configured to monitor one or more control parameters generated by the primary braking control module and to determine whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.10 Al-Dahle does not discloses wherein the supplemental braking management unit is configured to monitor the primary braking subsystem's control of the braking power distributed to the primary brakes and determine whether to actuate at least some of the supplemental brakes.
However, Balogh discloses wherein the supplemental braking management unit is configured to monitor the primary braking subsystem's control of the braking power distributed to the primary brakes and determine whether to actuate at least some of the supplemental brakes (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the supplemental braking management unit is configured to monitor the primary braking subsystem's control of the braking power distributed to the primary brakes and determine whether to actuate at least some of the supplemental brakes by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.11 Al-Dahle discloses a method of managing braking in an autonomous vehicle (see at least abstract, an autonomous navigation system which enables autonomous navigation of a vehicle along one or more portions of a driving route), comprising: monitoring braking of a primary braking subsystem (see at least fig.13, p164-166, the computer system 1300 includes one or more processor 1310 coupled to a system memory 1320, p56-57, vehicle control interfaces (e.g., steering wheel, throttle control device, brake control device, autonomous navigation can include ANS active control of driving control elements 120).
Al-Dahle does not discloses regulating braking of a supplemental braking subsystem, wherein the primary braking subsystem includes primary brakes coupled to at least one wheel of the autonomous vehicle, and wherein the supplemental braking subsystem includes supplemental brakes at one or more wheels of the autonomous vehicle.
However, Balogh discloses regulating braking of a supplemental braking subsystem, wherein the primary braking subsystem includes primary brakes coupled to at least one wheel of the autonomous vehicle, and wherein the supplemental braking subsystem includes supplemental brakes at one or more wheels of the autonomous vehicle (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include regulating braking of a supplemental braking subsystem, wherein the primary braking subsystem includes primary brakes coupled to at least one wheel of the autonomous vehicle, and wherein the supplemental braking subsystem includes supplemental brakes at one or more wheels of the autonomous vehicle by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.12 Al-Dahle does not discloses wherein the regulating braking of the supplemental braking subsystem is performed independently from regulating braking of the primary braking subsystem.
However, Balogh discloses wherein the regulating braking of the supplemental braking subsystem is performed independently from regulating braking of the primary braking subsystem (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the regulating braking of the supplemental braking subsystem is performed independently from regulating braking of the primary braking subsystem by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.13 Al-Dahle does not discloses further comprising detecting a malfunction or a failure in the primary braking subsystem and determining whether to actuate at least some of the supplemental brakes.
However, Balogh discloses further comprising detecting a malfunction or a failure in the primary braking subsystem and determining whether to actuate at least some of the supplemental brakes (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include further comprising detecting a malfunction or a failure in the primary braking subsystem and determining whether to actuate at least some of the supplemental brakes by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.14 Al-Dahle does not discloses further comprising monitoring speed and/or deceleration of the autonomous vehicle due to braking of the primary brakes and determining whether to actuate at least some of the supplemental brakes.
However, Balogh discloses further comprising monitoring speed and/or deceleration of the autonomous vehicle due to braking of the primary brakes and determining whether to actuate at least some of the supplemental brakes (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include further comprising monitoring speed and/or deceleration of the autonomous vehicle due to braking of the primary brakes and determining whether to actuate at least some of the supplemental brakes by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.15 Al-Dahle does not discloses further comprising monitoring one or more control parameters generated in the primary braking subsystem and determining whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle.
However, Balogh discloses further comprising monitoring one or more control parameters generated in the primary braking subsystem and determining whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include further comprising monitoring one or more control parameters generated in the primary braking subsystem and determining whether to actuate the supplemental brakes at some or all of the wheels of the autonomous vehicle by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).

Claim.16 Al-Dahle does not discloses further comprising monitoring the primary braking subsystem's control of the braking power distributed to the primary brakes and determining whether to actuate the supplemental brakes at some or all wheels of the autonomous vehicle.
However, Balogh discloses further comprising monitoring the primary braking subsystem's control of the braking power distributed to the primary brakes and determining whether to actuate the supplemental brakes at some or all wheels of the autonomous vehicle (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33, p39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include further comprising monitoring the primary braking subsystem's control of the braking power distributed to the primary brakes and determining whether to actuate the supplemental brakes at some or all wheels of the autonomous vehicle by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
	Claim.17 Al-Dahle discloses a method of producing a supplementary braking system for an autonomous vehicle (see at least abstract, an autonomous navigation system which enables autonomous navigation of a vehicle along one or more portions of a driving route), comprising: providing a manufactured vehicle operable for autonomous driving, the manufactured vehicle including a vehicle control unit comprising a processor and a memory of the vehicle control unit, the vehicle control unit configured to provide control signals(see at least fig.13, p164-166, the computer system 1300 includes one or more processor 1310 coupled to a system memory 1320, p56, vehicle control interfaces (e.g., steering wheel, throttle control device, brake control device)  to (i) subsystems of the manufactured vehicle including a steering subsystem, a throttle subsystem and a primary braking system including primary brakes coupled to at least one wheel of the manufactured vehicle, and (ii) autonomous control modules configured to control autonomous driving functionalities of the manufactured vehicle, wherein the autonomous control modules include a steering control module, a throttle control module, and a primary braking control module, and wherein the primary braking control module is configured to control the primary braking system(see at least fig.13, p164-166, the computer system 1300 includes one or more processor 1310 coupled to a system memory 1320, p56-57, vehicle control interfaces (e.g., steering wheel, throttle control device, brake control device, autonomous navigation can include ANS active control of driving control elements 120).
Al-Dahle does not discloses augmenting the manufactured vehicle with a supplemental braking system including supplemental brakes at one or more wheels of the manufactured vehicle; and providing a supplemental braking management unit in the manufactured vehicle that is in communication with the vehicle control unit for (i) monitoring braking in the primary braking system and (ii) regulating braking in the supplemental braking system.
However, Balogh discloses augmenting the manufactured vehicle with a supplemental braking system including supplemental brakes at one or more wheels of the manufactured vehicle; and providing a supplemental braking management unit in the manufactured vehicle that is in communication with the vehicle control unit for (i) monitoring braking in the primary braking system and (ii) regulating braking in the supplemental braking system (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include augmenting the manufactured vehicle with a supplemental braking system including supplemental brakes at one or more wheels of the manufactured vehicle; and providing a supplemental braking management unit in the manufactured vehicle that is in communication with the vehicle control unit for (i) monitoring braking in the primary braking system and (ii) regulating braking in the supplemental braking system by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
Claim.18 Al-Dahle does not discloses further comprising adding components of the supplemental braking system to the primary brakes on the one or more wheels of the manufactured vehicle.
However, Balogh discloses further comprising adding components of the supplemental braking system to the primary brakes on the one or more wheels of the manufactured vehicle (see at least fig.1, abstract, the braking control module is configured to determine the wheel slip based on the received information and to control the parking brake system to keep the wheel slip below a threshold value, p2, many vehicles need to have two brake systems, one which is a service brake for normal braking actions and the other is the parking brake, both brake system are independent to ensure a secure stopping of the vehicle, p3, the parking brake acts as a secondary braking system (means supplemental braking ) for the vehicle, p10, the parking brake system is configured to brake one or more driven wheels of the vehicle, p14, p29-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include further comprising adding components of the supplemental braking system to the primary brakes on the one or more wheels of the manufactured vehicle by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).
	Claim.19 Al-Dahle does not discloses further comprising installing hardware and/or software of the supplemental braking management unit.
However, Balogh discloses further comprising installing hardware and/or software of the supplemental braking management unit (see at least fig.1, p23, p46, computer program is executed on a computer or processor, p29, a parking brake system 50, may be configured to control brake actuators not only on the driven wheels 11, but also on non-driven wheels 12 of the vehicle 10, p31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include further comprising installing hardware and/or software of the supplemental braking management unit by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).

	Claim.20 Al-Dahle does not discloses wherein the manufactured vehicle includes a semi-trailer truck.
However, Balogh discloses wherein the manufactured vehicle includes a semi-trailer truck (see at least fig.1, commercial vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Al-Dahle to include wherein the manufactured vehicle includes a semi-trailer truck by Balogh in order to determine while slop based on the received information and to control the parking brake system to keep the wheel p slip below a threshold value (see Balogh’s abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662